MEMORANDUM **
Juan Castro Padilla-Ruiz appeals from the 87-month sentence imposed following his jury-trial conviction for illegal reentry, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Padilla-Ruiz contends that the district court abused its discretion by denying a four-level downward departure in light of his medical condition. We review for reasonableness. See United States v. Dallman, 533 F.3d 755, 761 (9th Cir.2008). We conclude that the district court did not commit procedural error, and that the sentence is substantively reasonable. See United States v. Stoterau, 524 F.3d 988, 999-1002 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.